Citation Nr: 0704533	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  05-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for a nervous disorder, 
a low back strain, headaches, a left knee disorder, and a 
left foot disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
July 1996.  He also has approximately three months prior 
active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied entitlement to service 
connection for a cervical spine disorder and also declined 
the veteran's application to reopen previously denied claims 
of entitlement to service connection for a nervous disorder, 
a low back strain, headaches, a left knee disorder, and a 
left foot disorder. 

In July 2005, the veteran appeared in Washington D.C. and 
offered testimony in support of his claim before the 
undersigned.  A transcript of the veteran's testimony has 
been associated with his claims file.  Subsequent to that 
hearing additional evidence consisting of a Social Security 
Administration determination awarding the veteran disability 
benefits was submitted by the veteran directly to the Board.  
This evidence, accompanied by a motion from the veteran's 
representative demonstrating good cause for the delay, has 
not been considered by the RO.  However, the veteran's 
representative in his motion waived initial consideration by 
the Ro.  See 38 C.F.R. § 20.1304 (2006).  Nevertheless, in 
view of the action taken below, initial consideration of this 
evidence by the RO should be undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.




REMAND

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim.  This 
includes, notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  As part of this remand, the veteran 
is to be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). 

Additionally, in a decision issued on March 31, 2006, Kent v. 
Nicholson, 20 Vet. App 1 (2006), the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The applicable new-and-material-evidence regulation defines 
"new" to mean evidence "not previously submitted to agency 
decisionmakers . . . [that] is neither cumulative nor 
redundant."  "Material evidence" is defined to mean 
existing evidence that "relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a) 
(2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Court further held 
that the failure to provide notice of what constitutes 
material evidence in this context would generally be the type 
of error that has the natural effect of producing prejudice 
because it would constitute a failure to provide a claimant 
notice of a key element of what it takes to substantiate a 
claim to reopen.  

The notice letter furnished the veteran in August 2003 did 
not meet the more stringent requirements subsequently set 
forth by the Court in Kent.  Accordingly, the Board's 
consideration of the issues in appellate status at this time 
would constitute prejudicial error.  Therefore, the case as 
to the issues of whether new and material evidence has been 
submitted to reopen previously denied claims of service 
connection for a nervous disorder, a low back strain, 
headaches, a left knee disorder, and a left foot disorder 
must be remanded so that the RO may provide the veteran with 
notice that complies with the criteria elaborated by the 
Court in Kent.  

Information received from the veteran in December 2005 
reveals that he is in receipt of Social Security 
Administration (SSA) disability benefits based, at least in 
part, on his neck problems.  Any medical records forming the 
basis for an award of SSA benefits must be added to the 
claims folder prior to resolution of the veteran's appeal.  
See 38 U.S.C.A. § 5106 (West 2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

A preliminary review of the veteran's service medical records 
shows that in December 1995 he was involved in a motor 
vehicle accident.  He was provided emergency care at a 
service department treatment facility for multiple complaints 
including complaints of neck pain.  A physical examination of 
the cervical spine found no abnormality.  The veteran was, 
however, provided a cervical collar.  Where as here, there is 
a reasonable possibility that a current condition is related 
to a residual of a condition experienced in service, a VA 
medical examination is necessary to make a decision on a 
claim.  See 38 C.F.R. § 3.159 (c) (4); Horowitz v. Brown, 5 
Vet. App. 217 (1993).    

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran with a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of service connection for a cervical 
spine disorder, if service connection is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Also provide the 
veteran written notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claims for service connection for a 
nervous disorder, a low back strain, 
headaches, a left knee disorder, and a 
left foot disorder pursuant to Kent v. 
Nicholson, 20 Vet. App 1 (2006).  Also, 
advise him that he should submit any 
relevant evidence in his possession 
concerning his claims.  

2.  Take appropriate action to obtain 
copies of the underlying medical records 
used by the Social Security 
Administration to award the veteran 
disability benefits in December 2005.

3.  Contact the veteran and request that 
he identify by names, addresses, and 
appropriate (beginning and ending) dates 
of treatment all VA and non-VA health 
care providers that have treated him for 
his cervical spine complaints since 
service.  The veteran's aid in securing 
these records should be enlisted as 
needed.  If the requested records are not 
available, or if the search for any 
identified records yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.

4.  Schedule the veteran for an 
orthopedic examination to determine 
whether he has an existing cervical spine 
disorder and, if existing disability is 
found, whether it is at least as likely 
as not that it was caused by injury in 
service.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
support the assessment by discussing 
medical principles as applied to specific 
medical evidence in this case.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge that review in the 
examination report.  All examination 
findings along with the complete 
rationale for the opinions and 
conclusions reached should be set forth 
in the report.

5.  Then, readjuducate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate amount of time for a 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



